Citation Nr: 0901539	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-37 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to December 
1945, and in September 1950, and October 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In January 2009, the Board advanced the veteran's appeal on 
the Board's docket on its own motion.  38 U.S.C.A. § 7107 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2007).


REMAND

The veteran is seeking to reopen his claim for service 
connection for a seizure disorder.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims.  
In particular, under Kent, VA must notify the appellant of 
the elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
appellant notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  Kent further requires that the notice inform the 
veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Id.

Although VA's September 2006 letter to the appellant notified 
him of the definition of "new and material evidence," they 
failed to notify him why his previous claim was denied and 
did not mention precisely what evidence is necessary to 
reopen the claim, as is required by Kent.  Thus, a remand is 
required so that VA can afford the appellant all appropriate 
due process.

Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the appellant 
raises a presumption of prejudice.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following actions:

1.  Provide notice to the veteran as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran must be 
informed of the basis for the previous 
denial, and of what the evidence must show 
in order to reopen this particular claim. 

2.  After the above action has been 
completed, and the veteran has been given 
adequate time to respond, readjudicate his 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

